DETAILED ACTIONN

Election/Restriction
Restriction to one of the following species is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a sensor mat with plurality electrical traces and related plurality of banks,(related to figure 2).
II. Claim 9, drawn to A system for detecting the presence of or information about objects, (related to figure 3).
III. Claims 10-13, drawn to a sensor mat using signal in a first and second time, (related to figure 4).
IV. Claim 14, drawn to a method of detecting the presence of or information about objects by selecting and scanning subsets of sensor node, (related to figure 5).
This application contains claims directed to the following patentably distinct species as shown above (also as clearly indicated in paragraphs 0003 to 0006, of the disclosure). The species are independent or distinct because they use different limitations with respect to the elements or procedures of the invention. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  The limitations of claims of Group I require search in arts that deals with plurality of electrical races, positioned between the substrates and relating them to plurality of banks.  The limitations of Group II, related to sensor hardware with a first set of parallel conductors disposed along a first axis and a second set of parallel conductors disposed along a second axis of said detection surface along with intersecting node pattern that spans said detection surface along both axes with a substantially lower density than that formed by intersections of all conductors of the first and second sets.  The limitations of claims of Group III deals with sensor hardware which consisting of a grid of detection sensors, and configured to detect signals from them at a first and a second  time.  The limitation of claims of group IV, are totally different from the other groups, where they provide continuous scanning subsets of sensor nodes until all of sensor nodes have been scanned.
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification,  recognized divergent subject matter, and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, July 19, 2022